                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


JUSTIN BURNS                                                                          PLAINTIFF
ADC #146885

v.                                 No: 5:19-cv-00143 JM-PSH


WASHINGTON, et al.                                                                DEFENDANTS


                                             ORDER

       The Court has reviewed the Findings and Partial Recommendation submitted by United

States Magistrate Judge Patricia S. Harris.      No objections have been filed.        After careful

consideration, the Court concludes that the Findings and Partial Recommendation should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that Burns’ motion for summary judgment (Doc. No. 10)

be denied.

       DATED this 18th day of July, 2019.

                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
